Citation Nr: 9929498	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by loss of balance.

4.  Entitlement to a compensable evaluation for a left 
tympanic membrane perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
November 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.

The RO received the veteran's compensation claim in September 
1991.  The veteran claimed entitlement to service connection 
for a perforated right tympanic membrane, for right ear 
hearing loss, and for residuals of a right knee gunshot 
wound.  

By a December 1992 rating decision, the RO granted service 
connection for a perforation of the left tympanic membrane 
and for right ear hearing loss, both rated as zero percent 
disabling.  The same rating decision denied service 
connection for perforation of the right tympanic membrane, 
left ear hearing loss, tinnitus, and loss of balance.  A 
decision regarding the veteran's claim pertaining to the 
residuals of a right knee gunshot wound were deferred for a 
"line of duty" determination.  

In March 1993, the veteran submitted VA Form 21-4138, wherein 
he requested that the RO "reopen" his claims pertaining to 
the perforated tympanic membrane, right ear hearing loss, and 
loss of balance.  The veteran alleged that it was a 
perforated tympanic membrane of his right ear, not his left 
ear, that should be service connected.  In his statement, the 
veteran also "formally and respectfully request[ed] a 
hearing before the Wash[ington] D.C. regional office 
personnel." 

A positive "line of duty" determination was issued in July 
1997, and thereafter the RO informed the veteran in November 
1997 that service connection had been granted for "status 
post gunshot wound, right leg," rated as 10 percent 
disabling.  The veteran initiated an appeal to the RO's 
decision regarding the evaluation of his gunshot wound 
disability in January 1998.

The veteran filed a substantive appeal (VA Form 9) in May 
1998, wherein he addressed the issues regarding his hearing 
loss, loss of balance, and tinnitus.  The substantive appeal 
also contained the veteran's request for a hearing before a 
Member of the Board at a local VA office.  A hearing before a 
hearing officer at the local RO was scheduled, and the 
veteran appeared for the same in October 1998.  In a written 
statement submitted at the hearing, the veteran withdrew his 
claim for an increased disability rating for right ear 
hearing loss, and his claim of service connection for 
perforation of the right tympanic membrane.

By a May 1999 rating decision, the RO continued the prior 
assignment of a 10 percent disability rating for rresiduals 
of the gunshot wound to the right leg.

The RO issued a certification of appeal in July 1999.  The 
issues certified for appeal were service connection for left 
ear hearing loss, tinnitus, and loss of balance; and the 
claim for an increased evaluation of the left tympanic 
membrane perforation.  The certification of appeal also noted 
that the veteran had requested a hearing, and that the 
transcript of the October 1998 hearing was of record.


REMAND

After the veteran's claims file was transferred to the Board 
for appellate review, it was noted that the veteran had not 
been afforded, pursuant to his requests, a hearing before a 
Member of the Board.  Consequently, a "clarification 
letter" was sent to the veteran in order to determine 
whether he still wished to appear for such a hearing.  The 
veteran returned the correspondence in September 1999, and 
reiterated therein his wish to appear before a Member of the 
Board at a regional office.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board must must remand the case for 
that purpose, in order to satisfy procedural due process 
concerns.  Thus, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

